UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2014 Date of reporting period:	January 1, 2014 — June 30, 2014 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Shareholder: After pulling back at the start of the year, equity markets resumed their steady advance through the halfway mark of 2014. In June, the S&P 500 Index posted its fifth consecutive month of gains. The bond market has also generated solid positive results across many sectors this year. Underpinning these stable returns is growing evidence of an economy on the mend, including a strengthening jobs market, and accelerating consumer spending and business investment. Corporations are participating in this improvement, as reflected in stronger-than-expected earnings growth and heightened merger-and-acquisition activity. One notable characteristic of this market environment is its historically low level of volatility arelative calm that experience indicates does not last forever. As we move into the second half of the year, we also note that a range of geopolitical uncertainties could push risk levels higher. That said, Putnam offers a wide range of strategies for all market conditions, including portfolios designed for periods of higher market volatility. As always, thank you for investing with Putnam. Performance summary (as of 6/30/14) Investment objective Long-term growth of capital and any increased income that results from this growth Net asset value June 30, 2014 Class IA: $16.46 Class IB: $16.42 Total return at net asset value (as of 6/30/14) Class IA shares* Class IB shares* S&P 500 Index 6 months 8.26% 8.12% 7.14% 1 year 28.20 27.93 24.61 5 years 141.86 138.96 136.98 Annualized 19.32 19.03 18.83 10 years 102.48 97.46 111.59 Annualized 7.31 7.04 7.78 Life 89.71 82.80 137.62 Annualized 4.04 3.80 5.50 For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Class inception date: April 30, 1998. The S&P 500 Index is an unmanaged index of common stock performance. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Allocations are shown as a percentage of the fund’s net assets. Short-term investments and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. Putnam VT Investors Fund 1 Report from your fund’s manager What was the U.S. stock market environment like during the six months ended June 30, 2014? Following a substantial weather-related economic slowdown in 2014’s first quarter, the economy rebounded in the second quarter with U.S. gross domestic product [GDP] growing in a range of 2.5% to 3.0%. Within this environment, corporate earnings continued to expand and we began to see early signs of improving revenue growth. Stocks, as measured by the S&P 500 Index, reached record highs against a backdrop of generally low price volatility. In fact, as of period-end, the S&P 500 had not had a daily move of more than 1% in either direction since mid-April. Within the S&P 500, the best-performing sectors were utilities, energy, and health care, while consumer discretionary, telecommunication services, and industrials were the weakest-performing industry groups. From a style perspective, mid- and large-cap shares outpaced small caps, and value stocks outperformed growth stocks. Before we discuss the fund’s performance, could you summarize your investment approach? We describe the fund’s style as a “go-anywhere” approach, meaning we can invest in growth or value stocks, with the goal of constructing a portfolio that has the potential to perform well in a variety of market conditions. Additionally, we have the flexibility to move down the market capitalization scale to selectively add shares of mid- and small-cap companies, even though most of the fund’s holdings are large-cap companies. Our stock selection process is driven by fundamental research; we look for U.S. companies with current share prices that do not, in our view, reflect their long-term growth prospects. To effectively research a wide array of businesses, I’m supported by Putnam Global Equity Research analysts, who visit hundreds of companies each year. What factors fueled the fund’s relative performance? Positive stock selection in nine out of twelve industry groups— most notably, energy, consumer cyclicals, transportation, and information technology — bolstered the fund’s performance versus the benchmark. In terms of individual holdings, top contributors included an overweight in oil, natural gas, and geothermal drilling contractor Nabors Industries; an out-of-benchmark position in specialty biopharmaceutical company Shire; and an underweight in Amazon, which is the world’s largest online retailer. What are some investments that weren’t asproductive? From a sector perspective, stock picks in financials and basic materials slightly dampened the fund’s relative performance. Specific individual detractors included JPMorgan Chase, which is the largest bank by assets in the United States; pharmaceutical company Allergan, which is best known as the maker of BOTOX
